Citation Nr: 1627890	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-18 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to a rating in excess of 10 percent for allergic rhinitis.

Thereafter, in a February 2010 rating decision, the RO increased the rating for allergic rhinitis to 30 percent, effective April 1, 2008.  

In an April 2015 decision, the Board remanded the appeal to the agency of original jurisdiction (AOJ) to address whether the Veteran perfected a timely appeal with regard to the issue of allergic rhinitis.  The AOJ was to provide the Veteran an additional VA examination if it was determined that the appeal was timely.

In August 2015, the Veteran underwent a VA examination to determine the severity of his allergic rhinitis.  Thereafter in an October 2015 supplemental statement of the case (SSOC) the AOJ determined that a timely perfected appeal was not received.

The Board acknowledges that in the Veteran's substantive appeal, he did not appeal the issue of entitlement to an increased rating for allergic rhinitis.  However, a substantive appeal is not required to confer jurisdiction on the Board and the Board may waive the filing of a substantive appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  In this regard, the appeal was certified to the Board, indicating that the appeal had been perfected.  Although the AOJ concluded that a timely appeal was not received, a VA examination was provided, further suggesting to the Veteran that the appeal was timely.  In light of the foregoing, the Board finds that VA has waived any objection to the timeliness of the Veteran's substantive appeal, and that the current appeal is properly before the Board.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the Veteran's representative's post-remand brief received in May 2016, it was asserted that the appellant's allergic rhinitis had worsened since his August 2015 VA examination.  As such, the Veteran is entitled to a new VA examination.  
See 38 C.F.R. § 3.327(a); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of the allergic rhinitis.  The claims should be reviewed so that the examiner can become familiar with the pertinent medical history of this disability.  

All signs and symptoms of the Veteran's allergic rhinitis must be reported in detail, including whether there are polyps and the percentage of any obstruction of the nasal passages. 

If sinusitis is present, the examiner should state whether it is productive of incapacitating episodes, and if so, at what frequency.  The examiner should also note whether the sinusitis requires the use of antibiotic treatment, and whether the disability is manifested by headaches, pain, and purulent discharge or crusting or has required surgery.

The examiner is requested discuss, as appropriate, the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by his rhinitis.

2.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




